DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9, and 16 have been amended. Claims 1-3, 5-11, and 13-20 remain pending and have been examined. 

Response to Arguments
Applicant’s arguments, see pp. 11-14, filed 6/29/2022, with respect to cited art of record Ni, Bao, and Sokol, have been fully considered and are persuasive.  The rejection of claims 1-3, 5-11, and 13-20 under 35 USC § 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Griffiths on 8/11/2022.
The application has been amended as follows: 

IN THE CLAIMS
	Please amend claims 1 and 16 as follows:

Claim 1: In the second to last line, after “modify” please delete “at least”.

Claim 16: At the beginning of line 26 of the claim, appearing on the second line of the third clause on p. 8 of the 6/29/2022 claims, please delete “mechanism” and insert “logic”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As noted above, Applicant’s arguments are persuasive. While the cited art of record generally teach communication of health state to a user, the references fail to specifically teach:
dividing, by the machine learning logic, the components of a respective [planned future/respective] ADL the user is scheduled to engage in into a plurality of sub-components, wherein one of the components is a method of travel and one of the plurality of sub-components is associated with a route of travel; 
determining, by the machine learning logic, that the route of travel associated with the respective planned future ADL consists of a controllable element having an uncontrollable condition predicted to temporarily change according to environmental factors during a course of movement of the user as the user engages in the respective planned future ADL, above a predetermined threshold, that would adversely affect a specific health condition of the user according to the health data; and 
providing on the interface, according to output of the machine learning logic, the one or more customized communications to the user to alter one or more of the current ADL and the future planned ADL of the user so as to avoid one or more possible negative impacts upon the health state of the user.

These limitations are essentially present in each of independent claims 1, 9, and 16.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1-3, 5-11, and 13-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Rutten/Primary Examiner, Art Unit 2121